Case 1:18-cv-20886-KMW Document 49 Entered on FLSD Docket 10/29/2018 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division

                                Case No. 18-cv-20886-Williams/Torres

  DIVA GRACIELA GALLARDO,

          Plaintiff,

  v.

  ENRIQUE UBARRI,
  LILLIANA TORRES,

        Defendants.
  ________________________________/

   DEFENDANTS’ RESPONSE TO PLAINTIFF’S UPDATED STATEMENT OF CLAIM

          Defendants, ENRIQUE UBARRI and LILLIANA TORRES (collectively referred to as

  “Defendants”), pursuant to the Notice of Court Practice in FLSA Cases and Referral to Magistrate

  Judge for Settlement Conference and Fairness Determination [DE 6], hereby file their Response

  to Plaintiff’s Updated Statement of Claim [DE 48], and respectfully state as follows:

       1. Plaintiff’s “Updated” calculation filed after the close of discovery is the same as the

  calculation set forth in Plaintiff’s Statement of Claim that was filed on March 16, 2018, before

  discovery was initiated. [DE 10]. The only “updated” section in the Updated Statement of Claim

  filed by the Plaintiff is the calculation of attorney’s fees and costs. [DE 48 at p. 2].

       2. The parties stipulated at a discovery hearing held on June 28, 2018 that Plaintiff was paid

  a weekly salary in the amount of $500.00, which is not mentioned in Plaintiff’s Updated Statement

  of Claim.

       3. Plaintiff’s Updated Statement of Claim also fails to account for periods that she did not

  perform work for Defendants and thus, the calculation is based upon an incorrect period of
Case 1:18-cv-20886-KMW Document 49 Entered on FLSD Docket 10/29/2018 Page 2 of 3



  employment. The periods that Plaintiff did not perform work for Defendants are as follows:

  October 1, 2015 to October 5, 2015; September 30, 2016 to October 3, 2016; December 8, 2016

  to December 11, 2016; and December 24, 2016 to January 5, 2017; March 9, 2017 to March 12,

  2017; March 27, 2017 to April 16, 2017; November 8, 2017 and November 12, 2017; November

  23 and 24, 2017; December 24, 2017 to January 8, 2018; January 12-15, 2018, February 13, 2018

  and February 16, 2018. The Updated Statement of Claim drops a note followed by “****” on

  page 3 stating that Plaintiff’s calculation does not account for certain days. Nevertheless, the total

  calculation of unpaid minimum wages and liquidated damages submitted in the Updated Statement

  of Claim filed on October 24, 2018 [DE 48] remained the same as in Plaintiff’s Statement of Claim

  filed on March 16, 2018 [DE 10].

     4. Plaintiff’s partial cell phone records as well as the incomplete Facebook 1 and Google

  Search downloads of activity2 serve to demonstrate that Plaintiff could not have worked 144 hours

  or 96 hours for some periods of employment, as Plaintiff continues to claim in her Updated

  Statement of Claim, filed after the close of discovery.




         1
            The incomplete records received from T-Mobile in response to a subpoena issued by
  Defendants based upon information provided by Plaintiff and Plaintiff’s incomplete responses to
  Defendants’ request to download the data/information contained in her Facebook accounts for the
  period that she worked for Defendants were the subject of the discovery hearing held on September
  14, 2018 before Judge Torres. [DE 42]; [DE 45]. Judge Torres required the parties to submit
  certain information to his court e-mail address on or before September 21, 2018 so that the Court
  may issue a subpoena to T-Mobile and Facebook for the information requested by Defendants.
  The information requested by Judge Torres was provided on September 19, 2018.
          2
            The incomplete response to Defendants’ Request for Production concerning Plaintiff’s
  Google Search history is the issue to be heard at Judge Torres’ discovery hearing set for November
  9, 2018 at 1:30 p.m. [DE 46].

                                                    2
Case 1:18-cv-20886-KMW Document 49 Entered on FLSD Docket 10/29/2018 Page 3 of 3



     DATED this 29th day of October 2018.

                                                      Respectfully submitted,


                                                              s/Ena T. Diaz
                                                      Ena T. Diaz
                                                      Florida Bar No. 0090999
                                                      ENA T. DIAZ, P.A.
                                                      Attorney for the Defendants
                                                      999 Ponce De Leon Blvd. – Ste 720
                                                      Coral Gables, FL 33134
                                                      Tel.: (305) 377-8828
                                                      Fax.: (305) 356-1311
                                                      ediaz@enadiazlaw.com


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed Defendants’ Response to Plaintiff’s

  Updated Statement of Claim (Case No. 18-cv-20886-KMW) with the Clerk of Court by using the

  CM/ECF system which will in turn send a notice of electronic filing to counsel for Plaintiff, J.H.

  Zidell, Esq. (zabogado@aol.com), Rivkah F. Jaff, Esq. (rivkah.jaff@gmail.com), and Neil Tobak,

  Esq. (ntobak.zidellpa@gmail.com), J.H. Zidell, P.A., 300-71st Street, Suite 605, Miami Beach, FL

  33141, on this 29th day of October 2018.


                                                             s/Ena T. Diaz
                                                      Ena T. Diaz




                                                  3
